   Case: 1:14-cr-00447 Document #: 222 Filed: 10/07/19 Page 1 of 5 PageID #:3533




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )    14 CR 447
               v.                                 )
                                                  )    Judge Edmond E. Chang
HAKEEM EL BEY                                     )

                         SECOND FINAL ORDER OF FORFEITURE

       This cause comes before the Court on motion of the United States Attorney for entry of a

second final order of forfeiture as to specific property pursuant to the provisions of Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), and Fed. R.

Crim. P. 32.2, and the Court being fully informed hereby finds as follows:

       (a)     On August 13, 2014, an indictment was returned charging defendant Hakeem El

Bey with mail fraud, in violation of 18 U.S.C. ' 1341, among other violations;

       (b)     The indictment sought forfeiture to the United States of property that constituted or

was derived from proceeds traceable to the charged offenses, including but not limited to

approximately $600,000; the real property located at 439 South Hoxie, Calumet City, Illinois, PIN:

29-12-231-004 (“Hoxie property”); and a Quicksilver 2010 Buick LaCrosse 4-Door Sedan, VIN:

1G4GC5EG8AF300937 (“2010 Buick”);

       (c)     Beginning on March 2, 2015, a jury trial was held before the Hon. Richard A.

Posner, sitting by designation in the district court. On March 4, 2015, the jury returned a verdict

of guilty against defendant El Bey on all counts of the indictment and returned a special verdict

finding that the foregoing property subject to forfeiture. On August 18, 2015, a preliminary order

of forfeiture was entered in which all right, title, and interest of defendant El Bey in the 2010 Buick

and the Hoxie property was forfeited to the United States. On January 11, 2016, a Final Order of
   Case: 1:14-cr-00447 Document #: 222 Filed: 10/07/19 Page 2 of 5 PageID #:3533




Forfeiture was entered in which all right, title, and interest of defendant El Bey and of any other

third party in the 2010 Buick and the Hoxie property was forfeited the United States;

       (d)     On September 30, 2015, defendant El Bey filed a notice of appeal seeking to vacate

his conviction. On January 19, 2018, defendant El Bey’s conviction was vacated, and the case was

remanded for a new trial. On January 29, 2018, the Court instructed the government to determine

whether the Hoxie property and the 2010 Buick had been auctioned following entry of the final

order of forfeiture. Further, because the conviction had been vacated, the government was ordered

to put a hold on any pending auction of the 2010 Buick and the Hoxie property. Pursuant to the

final order of forfeiture dated January 11, 2016, the 2010 Buick was sold on April 14, 2016, and

the proceeds from the sale of the 2010 Buick, in the amount of $9,221.23, have been held in the

custody of the Department of Treasury pending further order of the Court. As directed, the

government halted all efforts to sell the Hoxie property pending further order of the Court;

       (e)     Beginning on April 24, 2018, a second jury trial was held before this Court. On

April 25, 2018, the jury returned a verdict of guilty against defendant El Bey on all counts of the

indictment and returned a special forfeiture verdict finding that the property named in the

indictment was derived from proceeds traceable to the offenses of conviction and was subject to

forfeiture, thereby making the property named in the indictment subject to forfeiture pursuant to

18 U.S.C. ' 981(a)(1)(C) and 28 U.S.C. ' 2461(c);

       (f)     On July 24, 2018, this Court entered a money judgment in the amount of $600,000

against defendant El Bey, and further entered a preliminary order of forfeiture, forfeiting all right,

title, and interest of defendant El Bey in the 2010 Buick and the Hoxie property, in partial

satisfaction of the judgment, for disposition according to law. Additionally, the United States was




                                                  2
   Case: 1:14-cr-00447 Document #: 222 Filed: 10/07/19 Page 3 of 5 PageID #:3533




ordered to publish notice of the government’s intention to forfeit the foregoing property for

disposition of the property according to law;

        (g)     Pursuant to the provisions of 21 U.S.C. ' 853(g), as incorporated by 28 U.S.C.

' 2461(c), the United States Department of the Treasury posted a copy of the Notice of Forfeiture

Action and Preliminary Order of Forfeiture on the front door of the Hoxie property. Personal

Service was also executed for the 2010 Buick;

        (h)     Pursuant to the provisions of 21 U.S.C. ' 853(n)(1), as incorporated by 28 U.S.C.

' 2461(c), notice of the criminal forfeiture proceedings was posted on an official government

internet site for at least 30 days beginning on August 30, 2018;

        (i)     The Preliminary Order of Forfeiture was served pursuant to the district court=s ECF

system as to ECF filers. Pursuant to the provisions of 21 U.S.C. ' 853(n)(1), as incorporated by

28 U.S.C. ' 2461(c), the Cook County Treasurer’s office was served with a copy of the notice of

forfeiture and preliminary order of forfeiture. No other parties, including mortgage holders, are

known to have an ownership interest in the property and accordingly, no other parties were

personally served with a copy of the notice of publication and preliminary order of forfeiture;

        (j)     To date, no petitions have been filed requesting a hearing to adjudicate any interest

in the foregoing property in this case, and the time in which to do so has expired;

        (k)     On August 9, 2018, defendant El Bey filed a notice of appeal in the Seventh Circuit

Court of Appeals. On July 1, 2019, defendant El Bey’s appeal was dismissed.

        Accordingly, it is hereby ORDERED, ADJUDGED and DECREED:

        1.      The Motion of the United States for Entry of a Second Final Order of Forfeiture is

granted. It is further ordered,




                                                  3
   Case: 1:14-cr-00447 Document #: 222 Filed: 10/07/19 Page 4 of 5 PageID #:3533




        2.      That, pursuant to the provisions of Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), and Fed. R. Crim. P. 32.2, all

right, title, and interest of defendant HAKEEM EL BEY, and any third party, in the following

property is hereby forfeit to the United States for disposition according to law:

                (a)      Funds in the amount of $9,221.23, which funds represent the proceeds from
                         the sale of a Quicksilver 2010 Buick LaCrosse 4-Door Sedan,
                         VIN: 1G4GC5EG8AF300937; and

                (b)      Real Property located at 439 South Hoxie, Calumet City, Illinois, legally
                         described as follows:

                         LOT 34 IN BLOCK 1 IN CALUMET CITY SUBDIVISION BEING A SUBDIVISION
                         OF THE SOUTHEAST ¼ OF THE NORTHEAST ¼ OF SECTION 12, TOWNSHIP 36
                         NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
                         COUNTY, ILLINOIS.

                         PIN: 29-12-231-004

It is further ordered,

        3.      That, pursuant to the provisions of 21 U.S.C. ' 853(n)(7), as incorporated by 28

U.S.C. § 2461(c), following entry of this order, the United States shall have clear title to the

foregoing property and shall dispose of the property according to law. It is further ordered,

        4.      That, the United States is directed to sell the real property located at 439 South

Hoxie, Calumet City, Illinois, and the proceeds from the sale shall be distributed as follows:

                (a)      any outstanding state, county, city, or school taxes and any unpaid real
                         estate taxes due and owing, as documented at the date of closing on the
                         property;

                (b)      the United States Department of the Treasury shall be permitted to deduct
                         any reasonable and necessary costs incurred to effectuate the sale of the
                         property and maintain the property pending its sale;

                (c)      the net proceeds from the sale of the real property shall be issued to the
                         United States Department of the Treasury.




                                                  4
   Case: 1:14-cr-00447 Document #: 222 Filed: 10/07/19 Page 5 of 5 PageID #:3533




       5.      That, this Court shall retain jurisdiction in this matter to take additional action and

enter further orders as necessary to implement and enforce this forfeiture order.




                                              __________________________
                                              EDMOND E. CHANG
                                              United States District Judge



DATED:      October 7, 2019




                                                 5
